904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mansour GUITY, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY, Defendant-Appellee.
No. 89-6199.
United States Court of Appeals, Sixth Circuit.
June 15, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges and PATRICK J. DUGGAN, District Judge.*
PER CURIAM.


1
Plaintiff, Mansour Guity, appeals from the order of the district court granting summary judgment to defendant, Tennessee Valley Authority.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Memorandum Opinion of June 30, 1989.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation